Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 26, 2016

                                      No. 04-16-00485-CR

                                      Salvador ZARATE,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. 15-CRS-402
                          Honorable Jose Luis Garza, Judge Presiding


                                         ORDER
        By order dated October 3, 2016, this appeal was abated to the trial court for a hearing to
determine whether the appellant is entitled to have the appellate record furnished without charge.
See TEX. R. APP. P. 20.2. On October 24, 2016, a clerk’s record was filed containing the trial
court’s order finding appellant to be indigent and appointing appellate counsel to represent him.
It is therefore ORDERED that this appeal is REINSTATED on the docket of this court. It is
FURTHER ORDERED that the clerk’s record and the reporter’s record must be filed in this
appeal no later than thirty days from the date of this order.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court